       Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

KARLA CAVAZOS, Individually and as             §
Personal Representative of the Estate of       §
ARTURO AMERICO CAVAZOS and as                  §
Next Friend of M.C., Minor; ARTURO             §
CAVAZOS, Individually and as Heir of           §
the Estate of ARTURO CAVAZOS;                  §
BERTHA CAVAZOS, Individually and as            §
Heir of the Estate of ARTURO CAVAZOS,          §
                                               §
                  Plaintiffs,                  §
v.                                             §          Civil Action No. ___________________
                                               §
ORION MARINE GROUP, LLC; ORION                 §
MARINE CONSTRUCTION, INC.;                     §
ORION CONSTRUCTION, L.P.; EPIC                 §
MIDSTREAM HOLDINGS, LP; EPIC                   §
MIDSTREAM HOLDINGS GP, LLC;                    §
EPIC CRUDE HOLDINGS, LP; EPIC                  §
CRUDE TERMINAL COMPANY, LP;                    §
ENTERPRISE PRODUCTS OPERATING                  §
LLC; and ENTERPRISE PRODUCTS                   §
PARTNERS L.P.,                                 §
                                               §
                  Defendants.                  §

     DEFENDANTS ENTERPRISE PRODUCTS OPERATING LLC AND ENTERPRISE
             PRODUCTS PARTNERS L.P.’S NOTICE OF REMOVAL

        Defendants Enterprise Products Operating LLC and Enterprise Products Partners L.P.

(collectively, “Enterprise”) hereby remove this action from the County Court at Law No. 3 of

Nueces County, Texas, to the United States District Court for the Southern District of Texas,

Corpus Christi Division. This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1331, 1441(a),

and 1446. As grounds for removal, Enterprise respectfully shows the Court the following:

I.      PROCEDURAL HISTORY AND INTRODUCTION

        1.    On August 24, 2020, Plaintiffs commenced this civil action against the Defendants

in the County Court at Law No. 3 of Nueces County, Texas, Cause No. 2020CCV-61221-3, styled
        Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 2 of 9




Karla Cavazos et al v. Orion Marine Group, LLC et al.1 Enterprise was served with the Petition

on September 17, 2020.

         2.       On October 2, 2020, Enterprise filed an answer. Shortly thereafter, Plaintiffs

nonsuited EPIC Midstream Holdings, LP, EPIC Midstream Holdings GP, LLC, EPIC Crude

Holdings, LP and EPIC Crude Terminal Company, LP under Texas Rule of Civil Procedure 162. 2

The defendants in this action are now: Orion Marine Group, LLC, Orion Marine Construction,

Inc., Orion Construction, L.P., Enterprise Products Operating, LLC, and Enterprise Products

Partners, L.P.

         3.       Plaintiffs assert negligence claims against Enterprise based on Enterprise’s alleged

failure to follow federal pipeline regulations. 3 This Court, therefore, has original jurisdiction over

this action because Plaintiffs’ claims arise under the laws of the United States. 28 U.S.C. §§ 1331;

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005).

II.      GROUNDS FOR REMOVAL

         4.       Plaintiff’s claims are removable under federal arising under jurisdiction.

         5.       Plaintiffs allege that decedent Arturo Americo Cavazos was killed on August 21,

2020, in a fire on the dredging vessel that he was working on, the Waymon L. Boyd.4 Plaintiffs

further allege that the fire occurred when a pipeline operated by Enterprise was struck. 5 As

pleaded, Plaintiffs’ negligence claims against Enterprise are premised on Enterprise’s alleged

failure to adhere to “non-delegable” duties established by federal pipeline regulations. 6


1
  Plaintiffs’ Petition is attached hereto as Exhibit A-1 [hereinafter Plaintiffs’ Petition].
2
  Plaintiffs’ Notice of Non-Suit Without Prejudice As To EPIC Midstream Holdings, LP; EPIC Midstream Holdings
GP, LLC; EPIC Crude Terminal Company, LP Only is attached hereto as Exhibit D [hereinafter Plaintiffs’ Nonsuit].
3
  Plaintiffs’ Petition ¶ 7.2.
4
  Id. ¶ 4.1.
5
  Id. ¶ 4.3.
6
  Id. ¶ 7.2 (“As a pipeline operator, Enterprise was obligated to follow federal regulations. The duty to follow these
regulations is a non-delegable duty. As such, Enterprise is strictly liable for the death of Arturo A. Cavazos and the
damages suffered by Plaintiffs.”).

                                                          2
           Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 3 of 9




            6.        This Court has federal question jurisdiction over Plaintiffs’ claims against

Enterprise because those claims arise under federal pipeline regulations. The United States

Supreme Court has long recognized that in “certain cases federal-question jurisdiction will lie over

state-law claims that implicate significant federal issues.” Grable, 545 U.S. at 312. Arising

under jurisdiction is based on “the common sense notion that that a federal court ought to be

able to hear claims recognized under state law that nonetheless turn on substantial questions of

federal law, and thus justify resort to the experience, solicitude, and hope of uniformity that a

federal forum offers on federal issues.” Id. at 313.

            7.        Here, arising under jurisdiction is proper because Plaintiffs explicitly plead that

Enterprise’s non-delegable duty to follow federal pipeline regulations gives rise to their claims. 7

Whether Enterprise breached its duty to follow federal pipeline regulations is a question that

becomes relevant only as a result of the existence of the federal pipeline safety regulations codified

at 49 C.F.R. §§ 190–199.

            8.        If Enterprise did not violate the federal pipeline regulations, then Plaintiffs’

personal injury and wrongful death claims against Enterprise fail. Thus, “Plaintiffs’ state law

negligence claims necessarily turn upon the fact finder’s interpretation of federal law.” Cryer v.

Atmos Energy Corp., 3:07-CV-1675-P, 2007 WL 9717689, at *1 n.1 (N.D. Tex. Nov. 30, 2007)

(opining, in dicta, that a negligence per se claim based on violation of federal pipeline regulations

is removable under Grable); see also Elliot v. City of Holly Springs, Civ. A. 3:10-CV-01GHDJAD,

2010 WL 2505599, at *3 (N.D. Miss. June 14, 2010) (holding that a claim based on violation of

federal pipeline regulations is “based on federal law” and removable).




7
    Plaintiffs’ Petition ¶ 7.2.

                                                       3
        Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 4 of 9




         9.       The federal interest in assuring uniform interpretation of federal pipeline safety

regulations also warrants removal in this case.                 Because Enterprise and similarly situated

companies maintain pipelines like the one at issue in this case in numerous communities across

the United States, a uniform interpretation of the standard of conduct governing Enterprise under

applicable regulations is of paramount importance.

         10.      Because Plaintiffs’ personal injury and wrongful death cause of action against

Enterprise derives from, and relies upon, Enterprise’s alleged violation of federal pipeline

regulations, this Court possesses original federal question jurisdiction, and removal is proper.

See 28 U.S.C. § 1441(c).

III.     ALL PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

         A.       This Removal Is Timely.

         11.      Enterprise was served with the Petition on September 17, 2020. 8 This Notice of

Removal is timely under 28 U.S.C. § 1446(b), because it is filed within thirty days thereafter.

         B.       Venue Is Proper in This District.

         12.      The United States District Court for the Southern District of Texas, Corpus Christi

Division, includes Nueces County, Texas, the county in which the state court action is now

pending. Therefore, this Court is a proper venue for removal of this action pursuant to 28 U.S.C.

§§ 124(b)(2) and 1441(a).

         C.       All Co-Defendants Consent to this Removal.

         13.      Orion Marine Group, LLC, Orion Marine Construction, Inc., and Orion

Construction, L.P. consent to this removal, as evidenced by the certificate of consent included in

this notice.9

8
 Exhibit B-7 (Enterprise Products Operating LLC); Exhibit B-8 (Enterprise Products Partners L.P.).
9
 Section 1441 provides that, despite the inclusion of a Jones Act claim, this civil action is removable because federal
question jurisdiction is present. 28 U.S.C. 1441(c) (“If a civil action includes (A) a claim arising under the

                                                          4
        Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 5 of 9




         14.      EPIC Midstream Holdings, LP, EPIC Midstream Holdings GP, LLC, EPIC Crude

Holdings, LP, and EPIC Crude Terminal Company, LP (the “EPIC Defendants”) consent to this

removal only to the extent that they were not dismissed upon the filing of Plaintiffs Nonsuit on

October 2, 2020. The EPIC Defendants’ consent is made subject to and without waiving their

12(b)(2) and 12(b)(6) defenses.10

         D.       Enterprise Has Properly Filed and Served all Removal Papers.

         15.      Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this action is being

served on Plaintiffs’ counsel, and a Notice of Filing of Notice of Removal is being filed with the

county clerk of the state court where this action currently is pending.

IV.      PRESERVATION OF OBJECTIONS AND DEFENSES

         16.      By filing this Notice of Removal, Enterprise expressly reserves all objections and

defenses, including without limitation objections and defenses arising from Plaintiffs’ failure to

state a claim upon which relief can be granted and any other defenses under Rule 12(b) of the

Federal Rules of Civil Procedure.

V.       DOCUMENTS FROM REMOVED ACTION

         17.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81 of the United State District

Court for the Southern District of Texas, Enterprise attaches the following documents hereto:

              All pleadings asserting causes of action and answers (Exhibit A);

              All executed process (Exhibit B);

              All orders signed by the State Judge (Exhibit C);

              Plaintiffs’ Nonsuit (Exhibit D)



Constitution, laws or treatises of the United States (within the meaning of section 1331 of this title), and (B) a claim .
. . that has been made nonremovable by statute, the action may be removed if the action would be removable without
the inclusion of [the nonremovable claim].”).
10
    The EPIC Defendants’ consent subject to their 12(b) defenses is attached as Exhibit E.

                                                            5
      Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 6 of 9




            The EPIC Defendants’ Limited Consent (Exhibit E)

            The State Court Civil Docket Sheet (Exhibit F);

            An index of matters being filed (Exhibit G); and

            A list of all counsel of record, including addresses, telephone numbers, and parties

             represented (Exhibit H).

VI.    CONCLUSION

       18.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiffs’ claims

arise under federal law. Thus, removal under 28 U.S.C. §§ 1441(a), 1441(c), and 1446 is proper.

Enterprise prays that Plaintiffs’ state court action remain in the United States District Court for the

Southern District of Texas, and that all activity in the state court action be automatically stayed.

                                        [Signature Page Follows]




                                                   6
      Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 7 of 9




Dated: October 5, 2020                     Respectfully Submitted,

                                           HARTLINE BARGER LLP

                                           /s/ Darrell L. Barger
 OF COUNSEL:                                   Darrell L. Barger
                                               ATTORNEY IN CHARGE
 VINSON & ELKINS L.L.P.                        Texas Bar No. 01733800
                                               Federal ID No. 646
Patrick W. Mizell                              Michael G. Terry
Texas Bar No. 14233980                         Texas Bar No. 19799800
Federal ID No. 36390                           Federal Bar No. 926
D. Ferguson McNiel                             800 N. Shoreline Blvd., Suite 2000
Texas Bar No. 13830300                         Corpus Christi, Texas 78401
Federal ID No. 5719                            T. (361) 866-8001
Matthew C. Hoffman                             F. (361) 866-8039
Texas Bar No. 24068697                         dbarger@hartlinebarger.com
Federal ID No. 2422946                         mterry@hartlinebarger.com
Brooke A. Noble
Texas Bar No. 24110166
Federal ID No. 3421406                     ATTORNEYS FOR DEFENDANTS
1001 Fannin Street, Suite 2500             ENTERPRISE PRODUCTS OPERATING
Houston, Texas 77002                       LLC AND ENTERPRISE PRODUCTS
T. (713) 758-2932                          PARTNERS L.P.
F. (713) 615-5912
pmizell@velaw.com
fmcniel@velaw.com
mhoffman@velaw.com
bnoble@velaw.com

 THE CANALES LAW FIRM

 Hector Canales
 State Bar No. 24006951
 2601 Morgan Ave.
 Corpus Christi, Texas 787045
 T. (361) 883-0601
 F. (361) 884-7023
 hector@canaleslawoffice.com




                                       7
      Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 8 of 9




                             CERTIFICATE OF CONSENT

       I hereby certify that on October 4, 2020 I contacted Frank Piccolo, counsel for Orion
Marine Group, LLC, Orion Marine Construction, Inc., and Orion Construction, L.P., and he
consented in writing to this removal on behalf of his clients.

                                                        /s/ Patrick W. Mizell
                                                        Patrick W. Mizell




                                             8
      Case 2:20-cv-00248 Document 1 Filed on 10/05/20 in TXSD Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2020, a copy of the above and foregoing has been filed
electronically with the Clerk of the Court by using the CM/ECF system. In addition, service also
will be accomplished on October 5, 2020, by e-filing a courtesy copy with the state court presiding
over this action and through e-mail, using the contact information set forth in Plaintiffs’ Petition:

       Michael M. Guerra
       LAW OFFICES OF MICHAEL M. GUERRA
       BBVA Compass Bank Building
       3900 N. 10th Street, Suite 850
       McAllen, Texas 78501
       everyone@mmguerra.com

       Counsel for Plaintiffs

                                                     /s/ Matthew C. Hoffman
                                                      Matthew C. Hoffman




                                                 9
